                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                        1:19-cv-00317-GCM

ELIZABETH STEPHENSON, for                      )
KMS, a minor                                   )
                                    )
               Plaintiff,           )
  vs.                               )
                                    )                            ORDER
ANDREW M. SAUL,                     )
Commissioner of                     )
Social Security Administration,     )
                                    )
               Defendant.           )
____________________________________)


       THIS CAUSE coming on to be heard and it appearing to the Court that counsel for the

Plaintiff has moved to dismiss this civil action with prejudice, so that this child’s claim for

Supplemental Security Income benefits may be refiled with the Defendant Agency with updated

evidence, and it appearing to the Court that the motion of the Plaintiff should be granted;

       NOW THEREFORE it is hereby ordered that this civil action be and the same is hereby

dismissed with prejudice.



       IT IS SO ORDERED.



                                      Signed: July 2, 2020




         Case 1:19-cv-00317-GCM Document 12 Filed 07/02/20 Page 1 of 1
